

SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release (the "Agreement") is made by and between
George Lasezkay (the "Executive") and Acucela Inc. (the "Company") (collectively
referred to as the "Parties" or individually referred to as a "Party").


WHEREAS, Executive was employed by the Company;


WHEREAS, Executive signed an Employment Agreement with the Company effective
August 24, 2015, amended effective December 9, 2015 (collectively the
"Employment Agreement");


WHEREAS, Executive signed an Employee Intellectual Property Agreement with the
Company on August 24, 2015 (the "Confidentiality Agreement");


WHEREAS, the Company and Executive have entered into a Restricted Stock Unit
Agreement , dated August 24, 2015, granting Executive the right to receive
shares of the Company's common stock subject to the terms and conditions of the
Company's 2014 Equity Incentive Plan, as amended, and the Restricted Stock Unit
Agreement (collectively the "Stock Agreements");


WHEREAS, the Company terminated Executive's employment with the Company
effective July 10, 2016 (the "Termination Date"); and


WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Executive may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Executive's employment with or separation from the Company;


NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:


1.Consideration. In accordance with the Employment Agreement, and in
consideration of Executive's execution of this Agreement and his fulfillment of
all of its terms and conditions, and provided that he does not revoke the
Agreement under paragraph 5 below, the Company agrees as follows:
a.    Severance Payment. The Company agrees to pay Executive a total of Two
Hundred Twenty-Seven Thousand Two Hundred Two and 751100 Dollars ($227,202.75),
at the rate of Twenty-Five Thousand Two Hundred Forty-Four and 75/100 Dollars
($25,244.75) per month, less applicable withholding, for nine (9) months from
the first regular payroll date following the Effective Date, in accordance with
the Company's regular payroll practices.


b.    Incentive Bonus. The Company agrees to pay Executive a lump sum equivalent
to Thirty-Five Percent (35%) of nine (9) months of Executive's base salary on
the Termination Date, for a total of Seventy-Nine Thousand Five Hundred Twenty
and 96/100 Dollars ($79,520.96), less applicable withholding. This payment will
be made to Executive according to the provisions of paragraph 4(c) of the
Employment Agreement.






1 of 11






--------------------------------------------------------------------------------





c.    Accelerated Vesting of Equity. Executive’s outstanding and unvested
Restricted Stock Units ("RSUs") as of the Termination Date will accelerate
vesting such that any unvested portion of RSUs shall immediately vest as to
50,606 shares that would have vested had Executive remained a full-time employee
with the Company through the nine (9) month period following the Termination
Date.


d. COBRA. The Company shall reimburse Executive for the payments Executive makes
for COBRA coverage for the same level of health (i.e., medical, vision, and
dental) coverage and benefits as in effect for the Executive on the day
immediately preceding the Termination Date for a period of nine (9) months, or
until Executive is no longer eligible to receive continuation coverage pursuant
to COBRA, whichever occurs first, provided that Executive timely elects and pays
for continuation coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended ("COBRA"), within the time period
prescribed pursuant to COBRA . COBRA reimbursements shall be made by the Company
to the Executive consistent with the Company's normal expense reimbursement
policy, provided that Executive submits documentation to the Company
substantiating his payments for COBRA coverage. Notwithstanding the preceding,
if the Company determines in its sole discretion that it cannot provide COBRA
reimbursement benefits without potentially violating applicable law (including,
without limitation, Section 2716 of the Public Health Service Act), the Company
will instead provide the Executive a taxable payment in an amount equal to the
monthly COBRA premium that the Executive would be required to pay to continue
the Executive's group health coverage in effect on the date of termination of
employment (which amount will be based on the premium for the first month of
COBRA coverage), which payments will be made regardless of whether the Executive
elects COBRA continuation coverage and will commence in the month following the
month of the Termination Date and continue for the period of months indicated in
this section.


2.Benefits. Executive's medical and dental insurance benefits shall cease on
July 31, 20 16, subject to Executive's right to continue his health insurance
under COBRA. Executive's participation in all benefits and incidents of
employment, including, but not limited to, vesting in stock options or other
equity awards, except as noted herein, and the accrual of bonuses, vacation, and
paid time off, ceased as of the Termination Date.


3.Payment of Salary and Receipt of All Benefits. Executive acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, premiums, leaves, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, reimbursable expenses, commissions, stock,
stock options, vesting, and any and all other benefits and compensation due to
Executive .


4.Release of Claims. Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company and its current and former officers, directors, employees,
agents, investors, attorneys, shareholders, administrators, affiliates, benefit
plans, plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
"Releasees"). Executive, on his own behalf and on behalf of his respective
heirs, family members, executors, agents, and assigns, hereby and forever
releases the Releasees from, and agrees not to sue concerning, or in any manner
to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, or cause of


2

--------------------------------------------------------------------------------





action relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that Executive may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date of this Agreement, including, without
limitation :


a.    any and all claims relating to or ansmg from Executive's employment
relationship with the Company and the termination of that relationship;


b.    any and all claims relating to, or arising from, Executive's right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;


c.    any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;


d.    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Employee
Retirement Income Security Act of 1974; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Sarbanes-Oxley Act of
2002; Washington State Law Against Discrimination, as amended, Wash. Rev. Code §
49.60 .010 et seq.; Washington Equal Pay Law, as amended, Wash. Rev. Code §
49.12.175; Washington Sex Discrimination Law, Wash. Rev. Code § 49.12.200;
Washington Age Discrimination Law, Wash. Rev. Code § 49.44.090; the Washington
Family Care Act, Wash. Rev. Code §§ 49.12.265 to 49.12.295; Washington Parental
Leave Discrimination Law, Wash. Rev. Code § 49.12.360; the Washington Minimum
Wage Act, Wash. Rev. Code § 49.46.005 et seq.; Washington Wage, Hour, and
Working Conditions Law, Wash. Rev. Code §§ 49.12.005 to 49.12.170; Washington
Wage Payment and Collection Law, Wash. Rev. Code § 49.48.010 et seq.; the
California Family Rights Act; the California Labor Code; the California Workers'
Compensation Act; and the California Fair Employment and Housing Act;


e.
any and all claims for violation of the federal or any state constitution;



f.    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;


g.    any claim for any loss, cost, damage, or expense arising out of any
dispute over the nonwithholding or other tax treatment of any of the proceeds
received by Executive as a result of this Agreement; and


h.
any and all claims for attorneys' fees and costs.



3

--------------------------------------------------------------------------------





Executive agrees that the release set forth in this paragraph shall be and
remain in effect in all respects as a complete general release as to the matters
released . This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Executive's right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that any such filing or participation does
not give Executive the right to recover any monetary damages against the
Company; Executive's release of claims herein bars Executive from recovering
such monetary relief from the Company).


5.Acknowledgment of Waiver of Claims under ADEA. Executive understands and
acknowledges that he is waiving and releasing any rights he may have under the
Age Discrimination in Employment Act of 1967 ("ADEA''), and that this waiver and
release is knowing and voluntary. Executive understands and agrees that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date of this Agreement. Executive understands and
acknowledges that the consideration given for this waiver and release is in
addition to anything of value to which Executive was already entitled. Executive
further understands and acknowledges that he has been advised by this writing
that: (a) he should consult with an attorney prior to executing this Agreement;
(b) he has forty-five (45) days within which to consider this Agreement;
(c) as set forth in Exhibits A, B, and C herein, he has been advised in writing
by the Company of the class, unit, or group of individuals covered by the
reduction in force, the eligibility factors for the reduction in force, and the
job titles and ages of all individuals who were and were not selected; (d) he
has seven (7) days following his execution of this Agreement to revoke this
Agreement; (e) this Agreement shall not be effective until after the revocation
period has expired; and (f) nothing in this Agreement prevents or precludes
Executive from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. Inthe event Executive signs this Agreement and returns it to the
Company in less than the 45-day period identified above, Executive hereby
acknowledges that he has freely and voluntarily chosen to waive the time period
allotted for considering this Agreement. Executive acknowledges and understands
that revocation must be accomplished by a written notification to the person
executing this Agreement on the Company's behalf that is received prior to the
Effective Date. The parties agree that changes, whether material or immaterial,
do not restart the running of the 45-day period.


6.California Civil Code Section 1542. Executive acknowledges that he has been
advised to consult with legal counsel and is familiar with the provisions of
California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR .




4

--------------------------------------------------------------------------------





Executive, being aware of said code section, agrees to expressly waive any
rights he may have thereunder, as well as under any other statute or common law
principles of similar effect.


7.No Pending or Future Lawsuits. Executive represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the other Releasees. Executive also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any of the other
Releasees.


8.Application for Employment. Executive understands and agrees that, as a
condition of this Agreement, Executive shall not be entitled to any employment
with the Company, and Executive hereby waives any right, or alleged right, of
employment or re-employment with the Company.


9.Confidentiality. Executive agrees to maintain in complete confidence the
existence of this Agreement, the contents and terms of this Agreement, and the
consideration for this Agreement (hereinafter collectively referred to as
"Separation Information"). Except as required by law, Executive may disclose
Separation Information only to his immediate family members, the Court in any
proceedings to enforce the terms of this Agreement, Executive's undersigned
counsel, and Executive's accountant and any professional tax advisor to the
extent that they need to know the Separation Information in order to provide
advice on tax treatment or to prepare tax returns, and must prevent disclosure
of any Separation Information to all other third parties. Executive agrees that
he will not publicize, directly or indirectly, any Separation Information.


10.Trade Secrets and Confidential Information/Company Property. Executive
reaffirms and agrees to observe and abide by the terms of the Confidentiality
Agreement, specifically including the provisions therein regarding nondisclosure
of the Company's trade secrets and confidential and proprietary information, and
no solicitation of Company employees. Executive's signature below constitutes
his certification under penalty of perjury that he has returned all documents
and other items provided to Executive by the Company, developed or obtained by
Executive in connection with his employment with the Company, or otherwise
belonging to the Company.


11.No Cooperation. Executive agrees that he will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Executive agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three (3)
business days of its receipt, a copy of such subpoena or other court order. If
approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Executive shall state no more than that
he cannot provide counsel or assistance.


12. Protected Activity Not Prohibited. Executive understands that nothing in
this Agreement shall in any way limit or prohibit Executive from engaging for a
lawful purpose in any Protected Activity. For purposes of this Agreement,
“Protected Activity" shall mean filing a charge or complaint, or otherwise
communicating, cooperating, or participating with,


5

--------------------------------------------------------------------------------





any state, federal, or other governmental agency, including the Securities and
Exchange Commission, the Equal Employment Opportunity Commission, and the
National Labor Relations Board. Notwithstanding any restrictions set forth in
this Agreement, Executive understands that he is not required to obtain
authorization from the Company prior to disclosing information to, or
communicating with, such agencies, nor is Executive obligated to advise the
Company as to any such disclosures or communications. Notwithstanding the
foregoing, in making any such disclosures or communications, Executive agrees to
take all reasonable precautions to prevent any unauthorized use or disclosure of
any information that may constitute Company confidential information under the
Confidentiality Agreement to any parties other than the relevant government
agencies. Executive further understands that "Protected Activity" does not
include the disclosure of any Company attorney-client privileged communications,
and that any such disclosure without the Company's written consent shall
constitute a material breach of this Agreement. In addition, pursuant to the
Defend Trade Secrets Act of 2016, Executive is notified that an individual will
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of a trade secret that (i) is made in confidence to a
federal, state, or local government official (directly or indirectly) or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law, or (ii) is made in a complaint or other document filed in a
lawsuit or other proceeding, if (and only it) such filing is made under seal. In
addition, an individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
individual's attorney and use the trade secret information in the court
proceeding, if the individual files any document containing the trade secret
under seal and does not disclose the trade secret, except pursuant to court
order.


13.Nondisparagement. Executive agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. Executive shall direct any inquiries by potential future
employers to the Company's human resources department, which shall use its best
efforts to provide only the Executive's last position and dates of employment.


14.Breach. In addition to the rights provided in the "Attorneys' Fees" paragraph
below, Executive acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Executive
challenging or seeking a determination in good faith of the validity of the
waiver herein under the ADEA, or of any provision of the Confidentiality
Agreement shall entitle the Company immediately to recover and/or cease
providing the consideration provided to Executive under this Agreement and to
obtain damages, except as provided by law.


15.No Admission of Liability. Executive understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Executive. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Executive or to any third party.


16.Costs. The Parties shall each bear their own costs, attorneys' fees, and
other fees incurred in connection with the preparation of this Agreement.




6

--------------------------------------------------------------------------------





17.ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN KING COUNTY, WASHINGTON BEFORE
JUDICIAL ARBITRATION & MEDIATION SERVICES, INC. ("JAMS"), PURSUANT TO ITS
EMPLOYMENT ARBITRATION RULES & PROCEDURES ("JAMS RULES"). THE ARBITRATOR MAY
GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL
ADMINISTER AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH WASHINGTON LAW,
INCLUDING THE WASHINGTON RULES OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL
APPLY SUBSTANTIVE AND PROCEDURAL WASHINGTON LAW TO ANY DISPUTE OR CLAIM, WITHOUT
REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE EXTENT
THAT THE JAMS RULES CONFLICT WITH WASHINGTON LAW, WASHINGTON LAW SHALL TAKE
PRECEDENCE. THE DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND
BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING
PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF
COMPETENT JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE
ARBITRATION SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH
ARBITRATION, AND EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES
AND EXPENSES; PROVIDED, HOWEVER, THAT THE ARBITRATOR SHALL AWARD ATTORNEYS' FEES
AND COSTS TO THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES
HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A
COURT OF LAW BY A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS PARAGRAPH
WILL NOT PREVENT EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER
PROVISIONAL REMEDY) FROM ANY COURT HAYING JURISDICTION OVER THE PARTIES AND THE
SUBJECT MATTER OF THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS
INCORPORATED HEREIN BY REFERENCE. SHOULD ANY PART OF THE ARBITRATION AGREEMENT
CONTAINED IN THIS PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT
BETWEEN THE PARTIES, THE PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL
GOVERN.


18.Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Executive or made on his behalf under the terms of this Agreement.
Executive agrees and understands that he is responsible for payment, if any, of
local, state, and/or federal taxes on the payments and any other consideration
provided hereunder by the Company and any penalties or assessments thereon.
Executive further agrees to indemnify and hold the Company harmless from any
claims, demands, deficiencies, penalties, interest, assessments, executions,
judgments, or recoveries by any government agency against the Company for any
amounts claimed due on account of (a) Executive's failure to pay or delayed
payment of, federal or state taxes, or (b) damages sustained by the Company by
reason of any such claims, including attorneys' fees and costs.


19.Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Executive
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens






7

--------------------------------------------------------------------------------





or claims of lien or assignments in law or equity or otherwise of or against any
of the claims or causes of action released herein.


20.No Representations. Executive represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Executive has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.


21.
Section 409A.



a.    Notwithstanding anything to the contrary in this Agreement, if Executive
is a "specified employee" within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the "Code") and the final Treasury Regulations
and any guidance promulgated thereunder ("Section 409A") at the time of
Executive's termination of employment (other than due to death), and the
severance payable to Executive, if any, pursuant to this Agreement, when
considered together with any other severance payments or separation benefits
that are considered deferred compensation under Section 409A (together, the
"Deferred Compensation Separation Benefits") that are payable within the first
six (6) months following Executive's termination of employment, will become
payable on the first payroll date that occurs on or after the date six (6)
months and one
(1) day following the date of Executive's termination of employment. All
subsequent Deferred Compensation Separation Benefits, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit.
Notwithstanding anything herein to the contrary, if Executive dies following
Executive's termination of employment but prior to the six (6) month anniversary
of Executive's termination of employment, then any payments delayed in
accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of Executive's death and all other
Deferred Compensation Separation Benefits will be payable in accordance with the
payment schedule applicable to each payment or benefit. Each payment and benefit
payable under this Agreement is intended to constitute separate payments for
purposes of Section l.409A-2(b)(2) of the Treasury Regulations. Any Deferred
Compensation Separation Benefits will be paid or otherwise provided until the
Executive has a "separation from service" within the meaning of Section 409A.


b.    Any amount paid under the Agreement that satisfies the requirements of the
"short-term deferral" rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Compensation Separation Benefits for
purposes of this Agreement. Any amount paid under the Agreement that qualifies
as a payment made as a result of an involuntary separation from service pursuant
to Section l.409A-l(b)(9)(iii) of the Treasury Regulations that does not exceed
the Section 409A Limit will not constitute Deferred Compensation Separation
Benefits for purposes of this Agreement. For this purpose, "Section 409A Limit"
means the lesser of two (2) times: (i) Executive's annualized compensation based
upon the annual rate of pay paid to Executive during the Company's taxable year
preceding the Company's taxable year of Executive's termination of employment as
determined under Treasury Regulation 1.409A-l(b)(9)(iii)(A)(l) and any Internal
Revenue Service guidance issued with respect thereto; or (ii) the maximum amount
that may be taken into account under a qualified plan pursuant to Section 40l
(a)(l 7) of the Code for the year in which Executive's employment is terminated
.


c.    To the extent that the health care continuation reimbursement under
paragraph 2, or any other reimbursement or in-kind benefit plan or arrangement
in which Executive
















8

--------------------------------------------------------------------------------





participates, provides for a "deferral of compensation" within the meaning of
Section 409A and does not otherwise comply with Section 409A, (i) the amount
eligible for reimbursement or in-kind benefit in one calendar year may not
affect the amount eligible for reimbursement or in-kind benefit in any other
calendar year, (ii) the right to the applicable reimbursement or benefit is not
subject to liquidation or exchange for another benefit or payment, and (iii) to
the extent there is any reimbursement of an expense, such reimbursement must be
made on or before the last day of the calendar year following the calendar year
in which the expense was incurred, and (iv) except as specifically provided
herein or in the applicable reimbursement arrangement, in-kind benefits will
only be provided, and reimbursements will only be made for expenses incurred,
during Executive's lifetime.


d.    The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. Executive and the
Company agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.


22.Severability. In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction or arbitrator to be illegal, unenforceable, or
void, this Agreement shall continue in full force and effect without said
provision or portion of provision .


23.Attorneys' Fees. Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA, in the event that either Party brings an action to enforce or effect its
rights under this Agreement, the prevailing Party shall be entitled to recover
its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys' fees incurred in connection
with such an action.


24.Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Executive concerning the subject matter of
this Agreement and Executive's employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Executive's relationship with the Company, with the
exception of the Confidentiality Agreement and the Stock Agreements .


25.No Oral Modification. This Agreement may only be amended in a writing signed
by Executive and the Company's Chief Executive Officer.


26.Governing Law. This Agreement shall be governed by the laws of the State of
California, without regard for choice-of-law provisions. Executive consents to
personal and exclusive jurisdiction and venue in the State of California.


27.Effective Date. Executive understands that this Agreement shall be null and
void if not executed by him within the forty-five (45) day period set forth
under paragraph 5 above. Executive has seven (7) days after he signs this
Agreement to revoke it. This Agreement will become effective on the eighth (8th)
day after Executive signed this Agreement, so long as it has


9

--------------------------------------------------------------------------------





been signed by the Parties and has not been revoked by Executive before that
date (the "Effective Date").


28.Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.


29.Voluntary Execution of Agreement. Executive understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Executive acknowledges that:


(a)
he has read this Agreement;



(b)
he has been represented in the preparation, negotiation, and execution of this
Agreement by legal counsel of his own choice or has elected not to retain legal
counsel;



(c)
he understands the terms and consequences of this Agreement and of the releases
it contains; and



(d)
he is fully aware of the legal and binding effect of this Agreement.



[Signature Page Follows]












10



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.


 
 
 
GEORGE LASEZKAY, an individual
 
 
 
 
 
Dated:
July 9, 2016
 
By
/s/ George Lasezkay
 
 
 
George Lasezkay







 
 
 
ACUCELA INC.
 
 
 
 
 
Dated:
July 8, 2016
 
By
/s/ John Gebhart
 
 
 
John Gebhart
 
 
 
Chief Financial Officer















11



--------------------------------------------------------------------------------




EXHIBIT A
DECISIONAL UNIT INFORMATION
The following information is provided under federal law to assist you in making
a decision whether to sign this Separation Agreement and Release, and accept the
severance benefits offered by the Company:
1.    Decisional Unit. The decisional unit for this reduction in force is the
Company’s executive leadership team.
2.    Eligibility. All persons included in the decisional unit are eligible for
the program. All persons who are being terminated in the reduction in force are
selected for the program.
3.    How Long to Decide. You will have up to forty-five (45) days from the
receipt of this Agreement in which to decide whether to sign this Agreement and
return it to the Company. The offer of severance benefits contained in this
Agreement will expire on August 22, 2016. Please note that once you have signed
this Agreement, you will have seven (7) days to revoke your signature and
acceptance of the terms of this Agreement.
4.    Selection Information. Federal law provides certain information be given
to you concerning individuals who were eligible and selected for the reduction
in force and individuals who were eligible but not selected for the reduction in
force. This information can be found in Exhibits B and C, which follow this
Exhibit A.




12



--------------------------------------------------------------------------------




Data Sheet by Age
July 7, 2016
EXHIBIT B
Job Titles of Individuals Not Selected from the Decisional Unit for this
Reduction in Force and Not Offered Severance Benefits
Job Title
Age(s)
Chief Executive Officer
49
Chief Financial Officer
61
Chief Business Officer
63
Executive Vice President of Research and Development
45





13



--------------------------------------------------------------------------------




Data Sheet by Age
July 7, 2016
EXHIBIT C
Job Titles of Individuals Selected from the Decisional Unit for this Reduction
in Force and Offered Severance Benefits for Signing this Separation Agreement
and Release
Job Title
Age(s)
Chief Strategy Officer
72
Executive Vice President, Legal Affairs
64





14

